Kane J. P.
Appeal from that part of an order of the Family Court of Greene County (Battisti, Jr., J.), entered May 13, 1985, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 4, to reduce his child support payments, and ordered petitioner to pay respondent’s counsel fees.
In 1984, petitioner moved for a modification of child support obligations for the parties’ two children. After an extensive hearing, Family Court reduced petitioner’s child support obli*892gation from $12,000 per year to $9,500 per year. Further, over petitioner’s objection, Family Court ordered petitioner to pay respondent’s attorney $650 for counsel fees. This appeal by petitioner ensued.
We affirm. First, we reject petitioner’s contention that Family Court’s reduction in his child support was not enough. Family Court did not abuse its discretion and considered such factors as petitioner’s decreased income, his increased custodial responsibility for the children and respondent’s corresponding decrease in custodial responsibility in rendering its decision, which is well supported by the record.
Finally, we are unable to conclude that Family Court erred by requiring petitioner to pay respondent $650 for counsel fees. We reject petitioner’s argument that the parties’ 1979 separation agreement precluded respondent from recovering counsel fees in a proceeding such as this, which was commenced by petitioner. Furthermore, Family Court had the parties’ financial information before it, and the record adequately supports its conclusion with respect to counsel fees. The order should, therefore, be affirmed.
Order affirmed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.